ON MOTION FOE REHEARING.
The ruling indicated in the 4th division is substituted for a former ruling made in answer to the 4th question propounded by the Court of Appeals. The ruling contained in the 8th division is additional to the rulings first made in answer to the questions propounded by the Court of Appeals.
Watlcins, Bussell & Asbill, for plaintiff in error.
George M. Napier, attorney-general, John A. Boyldn', solicitor-general, Seward M. Smith, assistant attorney-general, and E. A. Stephens, contra.